Per Curiam.

The evidence indicates that, with respect to Counts II and III, respondent did not act maliciously or for personal gain. However, it is a fundamental tenet of the pro*5fessional responsibility of a lawyer “that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
After an examination and review of the record in this cause, this court concurs with the findings of fact and the recommendation of the board of commissioners, and it is hereby ordered that respondent be suspended from the practice of law for one year.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.